United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1704
                         ___________________________

                             Andrea Comfort Martinez,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                     Ronnet Sasse, in her individual capacity,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: November 17, 2021
                              Filed: June 16, 2022
                                 ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      Andrea Martinez sued Ronnet Sasse, a law enforcement officer employed by
the United States Immigration and Customs Enforcement agency (ICE). Martinez
claims that Sasse violated her rights under the Fourth Amendment by effecting a
seizure through the use of excessive force. Sasse moved for judgment on the
pleadings, and argued that she was entitled to qualified immunity. The district court
denied the motion, reasoning that Martinez’s allegations stated a claim for the
violation of a clearly established right. We respectfully disagree, and therefore
reverse the order.

                                          I.

      According to the complaint, which we accept as true at this procedural
juncture, Martinez is an attorney who was representing a woman, Kenia Bautista-
Mayorga, and her young son, N.B.M., in immigration proceedings. After Bautista-
Mayorga was arrested during a traffic stop, N.B.M. moved to live with Bautista-
Mayorga’s domestic partner, Luis Alfredo Diaz Inestroza, in Texas.

      In June 2018, as Bautista-Mayorga’s removal from the United States appeared
imminent, Martinez spoke with ICE officials to coordinate reuniting N.B.M. with his
mother for deportation. ICE officials told Martinez to bring the boy to an ICE facility
parking lot at 3:30 a.m. on June 26, 2018. The officials said that the mother would
be waiting in an ICE van to take the child.

       At the appointed time, Martinez, Diaz Inestroza, and the child arrived in the
parking lot of the ICE facility. A Netflix film crew accompanied the Martinez group
to produce a documentary about the family’s experience. There was no ICE van in
the parking lot. At about 3:40 a.m., Sasse called Martinez and told her that Diaz
Inestroza and N.B.M. must come inside the facility to reunite the boy with his mother.
Martinez responded that they preferred to remain outside.

       Just after the phone call, Sasse and another ICE officer, Everett Chase, turned
on the lights in the ICE facility and stood outside near the entrance. Martinez left
Diaz Inestroza and N.B.M. at her car and approached the officers to ask about
reuniting the boy with his mother. Chase and Sasse informed Martinez that Diaz



                                         -2-
Inestroza and the boy would have to come inside the facility. Martinez walked back
to her car and began to tell Diaz Inestroza what she had learned.

       Chase followed Martinez to her car and stood nearby as Martinez spoke to Diaz
Inestroza. Chase then interrupted Martinez, grabbed Diaz Inestroza’s arm, and
walked him toward the entrance of the ICE facility. Diaz Inestroza was carrying the
boy in his arms. Martinez asked Chase to let Diaz Inestroza depart and allow her to
take N.B.M. into the building. Chase ignored her and continued to walk Diaz
Inestroza and the boy toward the facility.

       Sasse was holding open the front door of the facility. Chase pushed Diaz
Inestroza and N.B.M. into the facility and walked in behind them. Martinez tried to
follow Chase into the building. The complaint alleges that without warning, Chase
purposefully backed into Martinez to prevent her from entering the facility. Sasse
and Chase then allegedly pushed Martinez back and locked the doors to the facility.
As a result of the push, Martinez fell and suffered a fractured right foot, a concussion,
lacerations, bleeding, and torn pants. Seconds later, Chase reappeared, unlocked the
doors, and instructed Martinez to enter the facility.

       Martinez sued Sasse, alleging that the officer used excessive force to seize
Martinez, in violation of the Fourth Amendment. See Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 389 (1971). Sasse moved for
judgment on the pleadings based on qualified immunity. The district court denied the
motion, reasoning that it was clearly established at the time of the incident that under
the allegations in the complaint, Sasse had violated Martinez’s rights under the Fourth
Amendment by using excessive force. Sasse appeals, and we have jurisdiction to
consider her interlocutory appeal of the district court’s denial of qualified immunity.
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). We review the district court’s
decision de novo.



                                          -3-
                                           II.

      A public official like Sasse may assert qualified immunity as a defense to a
claim in a civil rights action. To overcome the defense in this case, Martinez must
show that Sasse violated a constitutional right, and that the unlawfulness of her
conduct was clearly established at the time. District of Columbia v. Wesby, 138 S. Ct.
577, 589 (2018); see Pearson v. Callahan, 555 U.S. 223, 238 n.1 (2009); Harlow v.
Fitzgerald, 457 U.S. 800, 818 & n.30 (1982). For a right to be “clearly established,”
the law must be “sufficiently clear” at the time of the officer’s conduct “that every
reasonable official would understand that what [s]he is doing is unlawful.” Wesby,
138 S. Ct. at 589 (internal quotation omitted). Clearly established law must not be
defined at a “high level of generality”; rather, the “violative nature of particular
conduct” must be clearly established. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).

       Although the claim here alleges use of excessive force, the parties dispute the
threshold question whether Sasse seized Martinez at all within the meaning of the
Fourth Amendment. Martinez argues that Sasse effected a seizure when she pushed
Martinez to the ground before locking the doors to the ICE facility. Sasse maintains,
however, that when an officer’s use of force is designed only to repel a person from
entering a facility, there is no seizure. On that view, Martinez may have a tort claim
against Sasse for assault or battery if the officer used unjustified force, but Sasse did
not violate the Fourth Amendment.

       As of June 2018, the Supreme Court had explained that a seizure occurs “when
the officer, by means of physical force or show of authority, has in some way
restrained the liberty of a citizen.” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). Sasse
maintains that her alleged push of Martinez did not “restrain” the lawyer, but served
instead to “repel” her from entering the federal facility. She cites Meggs v. City of
Berkeley, 246 F. App’x 402 (9th Cir. 2007), which involved the use of force by
officers who had formed a “skirmish line” around a fire that was set by protestors on

                                          -4-
a city street. See Meggs v. City of Berkeley, No. C 01-4033, 2005 WL 483445, at *1
(N.D. Cal. Mar. 2, 2005). When one protestor approached the skirmish line, an
officer twice pushed him back with a police baton. Id. at *2. When a second
protestor thrice advanced toward the line, officers pushed him back using batons and
administered a “chop strike” to his right arm while directing him to stay back. Id.
The Ninth Circuit concluded that the use of force “to repel” the protestors from the
skirmish line was not properly analyzed under the Fourth Amendment, because it did
not occur in the course of a “seizure.” 246 F. App’x at 403.

      Martinez responds that a seizure occurs where an officer restrains a person
even briefly. She relies on Torres v. Madrid, 141 S. Ct. 989 (2021), which held that
police seized a suspect for the instant that police bullets struck her, even though the
suspect temporarily eluded capture thereafter. Id. at 993-94, 999. Torres, however,
was decided after the encounter at issue here, so cannot be clearly established law for
purposes of this case. In any event, Torres involved force used to apprehend a
suspect, and did not address whether force used only to repel constitutes a seizure.

       Martinez invokes Atkinson v. City of Mountain View, 709 F.3d 1201 (8th Cir.
2013), where a police officer “bull rushed” a citizen, slammed him backward into the
side of a pickup truck, and then handcuffed him. Id. at 1205. This court ruled that
the evidence was sufficient to establish that a seizure occurred at the moment the
police officer charged into the citizen. Id. at 1209. In Atkinson, however, there was
no doubt that the officer applied force to apprehend the citizen, as the man was
handcuffed and arrested promptly after the initial use of force. The “bull rush” was
not performed to repel the citizen, and the decision did not provide clear guidance on
whether force used only for that purpose constitutes a seizure.

      Martinez points out that Atkinson favorably cited Acevedo v. Canterbury, 457
F.3d 721 (7th Cir. 2006), where a police officer punched a man in the face and
knocked him to the ground at a parking lot for towed cars. Id. at 722-23. Although

                                         -5-
the man was able to stand up and walk to his car after the assault, the Seventh Circuit
held that the officer’s blow constituted a seizure because it briefly immobilized the
recipient. Id. at 724.

       While Acevedo may lend support to Martinez’s theory, it does not demonstrate
clearly established law as of 2018 that Sasse’s push to repel Martinez from the ICE
facility was a seizure. Acevedo is not a decision of the Supreme Court, or of this
court, but of a sister circuit. Although this court in Atkinson cited Acevedo for the
proposition that force causing a man to reel backwards and fall constitutes a seizure,
Atkinson addressed only force used to apprehend an arrestee. The Seventh Circuit’s
conclusion in Acevedo is in tension with the Ninth Circuit’s ruling in Meggs that
baton strikes and other blows that halted the forward progress of protestors did not
amount to seizures. Martinez’s citations thus fall short of showing a “robust
consensus of authority” clearly establishing that the use of force to repel is a seizure
under the Fourth Amendment. See L.G. ex rel. M.G. v. Columbia Pub. Schs., 990
F.3d 1145, 1150 (8th Cir. 2021).

       After Atkinson, moreover, this court addressed a similar question in a case
about the use of tear gas to disperse news reporters from a street near the site of
“public unrest and protests.” Quraishi v. St. Charles County, 986 F.3d 831, 834 (8th
Cir. 2021). The court held that as of August 2014, it was not clearly established that
the tear-gassing by police was a seizure, because “the reporters’ freedom to move was
not terminated or restricted,” and they were simply “dispersed.” Id. at 840. As with
the force used to repel Martinez in this case, the force in Quraishi was not employed
to apprehend a subject. If there is a constitutional distinction between force used for
repulsion that momentarily restricts forward movement and force used for dispersion
that impels retreat, the distinction is not so readily apparent that every reasonable
officer would have understood it.




                                          -6-
      For these reasons, we conclude that Martinez has not adequately pleaded that
Sasse violated a clearly established right, because it was not clearly established as of
June 2018 that Sasse’s alleged push was a seizure under the Fourth Amendment.
Accordingly, Sasse is entitled to qualified immunity. The order of the district court
is reversed, and the case is remanded with directions to dismiss the Fourth
Amendment claim against Sasse.
                        ______________________________




                                          -7-